Title: To George Washington from Major General Philip Schuyler, 4 August 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
stilwater [N.Y.] august 4th 1777.

the Commanding officiers of the Corps Composing General Fermois Brigade having repeated their Request to be ennexed to other Brigades declaring that however high their Esteem of his military abilities might Be yet as They Could not understand his Language nor he Theirs, they had already laboured under inconveniencis and apprehended greather, I Communicated Thus to general fermoise and advised him that I Shou’d Be under the necessity of making a new arrangement

and I Wished him to go and Command at albany he Reather Wishes you to go down the Country and I have Ventured to give him Leave to mention.
it is Justice I owe him that his officiers desired their thanks might Be given him that They esteem him as a Brave and good officier & Which I Believe to Be the Case. I am Your Excellency most obedient hble Servant

P. Schuy[l]er

